 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case No. 1:19-cv-00431-DAD-EPG
      CARLTON R. CALLINS,
12                                                   ORDER COMPELLING PRODUCTION OF
                         Plaintiff,
13                                                   CERTAIN DOCUMENTS, SETTING
             v.                                      DEADLINE TO SERVE DEFENDANT C.
14                                                   ZAMORA, AND SETTING DEADLINE TO
      J. ESCUTIA, et al.,
                                                     NOTIFY COURT OF INTEREST IN
15                                                   SETTLEMENT CONFERENCE
                         Defendants.
16
                                                     (ECF NO. 2)
17

18

19          Carlton R. Callins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

20   in this civil rights action pursuant to 42 U.S.C. § 1983. On September 11, 2019, the Court held an

21   Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared on his own

22   behalf. Counsel Robert Perkins and Jon Allin telephonically appeared on behalf of Defendants.

23          During the Conference, and with the benefit of a scheduling conference statement

24   provided by the Defendants, the Court and the parties discussed relevant documents in this case.

25   In addition to opening discovery generally, the Court ordered that certain documents that are

26   central to the dispute be promptly produced. The Court also discussed Plaintiff’s failure to serve

27   Defendant C. Zamora and indicated that it would set a deadline for Plaintiff to accomplish service

28   on C. Zamora. Finally, the Court discussed a deadline for the parties to alert the Court as to
                                                        1
 1   whether they would like to participate in a settlement conference.
 2            Therefore, to secure the just, speedy, and inexpensive disposition of this action1, and after
 3   consideration of Federal Rule of Civil Procedure 26(b)(1)2, IT IS ORDERED that3:
 4            1. Each party shall, within 30 days of the date of this order, produce to the opposing
 5                party(s) all 602 grievance documents and responses related to the incident from which
 6                this suit arises that are within the party’s possession, custody, or control, as well as the
 7                Rules Violation Report related to that incident and any decision related to the Rules
 8                Violation Report;
 9            2. Plaintiff has until January 20, 2020, to submit accurate and sufficient information to
10                identify Defendant C. Zamora so that the US Marshal can effect service of the
11                summons and complaint. If Plaintiff failed to identify C. Zamora by this time, the
12                Court will recommend dismissal of claims against C. Zamora without prejudice; and
13   \\\
14   \\\
15
               1
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the principle
16   that the district court is charged with effectuating the speedy and orderly administration of justice. There is universal
     acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to enter pretrial
17   case management and discovery orders designed to ensure that the relevant issues to be tried are identified, that the
     parties have an opportunity to engage in appropriate discovery and that the parties are adequately and timely prepared
18   so that the trial can proceed efficiently and intelligibly.”).

19            2
                Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs of the case,
20   considering the importance of the issues at stake in the action, the amount in controversy, the parties’ relative access
     to relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and whether
21   the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Information
     within this scope of discovery need not be admissible in evidence to be discoverable.” Ibid.
22            3
                Pursuant to Federal Rule of Civil Procedure 16, “[a]t any pretrial conference, the court may consider and
23   take appropriate action on the following matters: . . . controlling and scheduling discovery, including orders affecting
     disclosures and discovery under Rule 26 and Rules 29 through 37” and “facilitating in other ways the just, speedy,
24   and inexpensive disposition of the action.” Fed. R. Civ. P. 16(c)(2)(F). See also Little v. City of Seattle, 863 F.2d
     681, 685 (9th Cir. 1988) (“The district court has wide discretion in controlling discovery.”). Federal Rule of Civil
     Procedure 16 vests the district court with early control over cases “toward a process of judicial management that
25   embraces the entire pretrial phase, especially motions and discovery.” In re Arizona, 528 F.3d 652, 655 (9th Cir.
     2008) (affirming district court’s requiring that prison officials prepare a Martinez report to give detailed factual
26   information involving a prisoner’s suit under 42 U.S.C. § 1983 and stating “district courts have wide latitude in
     controlling discovery.”). See also Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil
27   Procedure regarding Rule 26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court
     from requiring by order or local rule that the parties disclosed additional information without a discovery request.”).
28
                                                                  2
 1        3. On or before March 13, 2020, Defendants are instructed to email Courtroom Deputy
 2              Michelle Rooney at mrooney@caed.uscourts.gov., to alert the Court as to whether the
 3              parties will seek a settlement conference.
 4
     IT IS SO ORDERED.
 5

 6     Dated:     September 12, 2019                         /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
